Felton, Chief Judge.
1. The unappealed-from judgment of March 30, 1967, sustaining the general demurrer to the petition, fixed the law of the case as to the insufficiency of the petition to set out a cause of action, unless a valid amendment, filed within the 15 days allowed by the order, cured this defect. Bryan v. Digby, 112 Ga. App. 134 (1) (144 SE2d 230) and cit.
2. Merely filing an amendment within the 15-day period without having it allowed by the court was not sufficient to constitute such purported amendment a part of the record in the case. White v. City of Manchester, 92 Ga. App. 642, 643 (1) (89 SE2d 581) and cit.
3. Since no valid, timely amendment was allowed, it was error to allow an amendment thereafter. Northside Manor, Inc. v. Vann, 219 Ga. 298, 299 (133 SE2d 32). See especially Georgia Ports Authority v. Pushay, 223 Ga. 616 ( SE2d ).
It follows that, the court erred in its judgment overruling the defendant’s motion to strike the untimely amendment and dismiss the petition.

Judgment reversed.


Hall and Eberhardt, JJ., concur.